Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s amendment dated 1/19/21 has been entered. Claims 1, 3, and 8 have been amended. No claims have been added or cancelled. Claims 1-13 are currently active and pending.
The rejection below has been updated to reflect the amendments to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2015/0140279) in view of Shuey et al. (US 2016/0288479).
Regarding claims 1, 4, 7, 8, and 13, Kang teaches a flexible film (Kang para 59) comprising a support substrate (Kang para 23, 49, 131) with a first coating on a first major surface of the substrate and a second coating on a second major surface of the substrate (Kang para 10, 57), each of the first or second coatings contain a crosslinked copolymer of tri- to hexa-functional acrylate monomers (Kang para 54) in an amount of 50-90 parts by weight relative to the difunctional acrylate monomer (Kang para 59); difunctional acrylate-based monomers crosslinked to the tri- to hexa-functional acrylate monomers (Kang para 57) in an amount of about 10-50 parts by weight relative to the tri- to hexa-functional acrylate monomers (Kang para 59); a photocurable elastic polymer which may be a urethane acrylate polymer crosslinked with the other acrylate components in an amount of 5-20 parts by weight relative to the tri- to hexa-functional acrylate binder (Kang para 60, 63, 65, 67); and inorganic particles with a particle size Kang para 74-76). Further, each of the first and second coating layers may independently have a thickness of about 50-150 µm (Kang para 116), thus satisfying the claimed ratio between the thicknesses of the coating layers being 1:1 to 1:5. Further, one of ordinary skill in the art would have considered the invention to have been obvious because the thicknesses and relative amounts of the different acrylate-based binders taught by Kang overlaps with the instantly claimed thicknesses and relative amounts of the different acrylate-based binders and is therefore considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.
Kang is silent with respect to the urethane acrylate being a di- to tetra-functional urethane acrylate, the acrylate equivalent of the urethane acrylate is 100-10,000 g/mol, and thus to the elastic modulus of the second coating being 400-650 MPa.
Kang and Shuey are related in the field of hard coating layers comprising acrylate binders, specifically urethane acrylate binders. Shuey teaches that the urethane acrylate binder may be a multifunctional urethane with two or more (meth)acrylate groups, which overlaps with the claimed di- to tetra-functionality, having an acrylate equivalent weight of 250-450 g/mol (Shuey para 7, 9). The multifunctional urethane acrylate allows for a network to form between the polymerized molecules, thus allowing for properties such as scratch resistance, wear resistance, and toughness to be selected for (Shuey para 122).  Shuey goes on to teach that a cured composition with the multifunctional urethane having an equivalent weight below the 250 g/mol may have excessive crosslinking, resulting in a brittle, easily fragmentable final polymer (Shuey para 125); while a cured composition with the multifunctional urethane having an Shuey para 126). It would therefore be obvious to one of ordinary skill in the art to select the urethane acrylate of Kang to be the multifunctional urethane acrylate of Shuey with an equivalent weight between 250 and 450 to balance the polymerization network and properties such as scratch resistance, wear resistance, toughness, and solvent absorbance. Further, one of ordinary skill in the art would have considered the invention to have been obvious because the equivalent weight taught by Kang in view of Shuey overlaps with the instantly claimed equivalent weight and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.
Additionally, as Kang in view of Shuey teaches the same crosslinked monomers in the same amounts as claimed at the same thickness film, it would be expected to possess the same physical properties such as a modulus of elasticity of the second layer being 400-650 MPa. As stated in In re Best
Regarding claim 2, Kang in view of Shuey teaches the flexible film as above for claim 1. Kang further teaches that the difunctional acrylate may comprise tripropyleneglycol diacrylate (TPGDA), hexanediol diacrylate (HDDA), and ethyleneglycol diacrylate (EGDA) (Kang para 58).
Regarding claims 3 and 12, Kang in view of Shuey teaches the flexible film as above for claim 1. Kang further teaches that the tri- to hexa-functional acrylate may be trimethylolpropane triacrylate (TMPTA), trimethylolpropaneethoxy triacrylate (TMPEOTA), glycerin-propoxylated triacrylate (GPTA), pentaerythritol tetraacrylate (PETA), and dipentaerythritol hexaacrylate (DPHA) (Kang para 56). As these are the same tri- to hexa-functional acrylates as taught by Applicant’s specification and claimed in claim 12, they would be expected to have the claimed acrylate equivalent weight of 50-300 g/mol. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), See MPEP 2112.01.
Regarding claim 5, Kang in view of Shuey teaches the flexible film as above for claim 1. Kang further teaches the inorganic fine particles may be silica, aluminum oxide, titanium oxide or zinc oxide (Kang para 75).
Regarding claim 6, Kang in view of Shuey teaches the flexible film as above for claim 1. Kang further teaches that when the inorganic particles are contained in the first layer, they should be present in an amount of 10-60 parts by weight relative to the acrylate binder, with the acrylate binder being 40-90 parts by weight (Kang para 77, 159). Further, one of ordinary skill in the art would have considered the invention to have been obvious because the proportions 
Regarding claim 9, Kang in view of Shuey teaches the flexible film as above for claim 1. Kang further teaches that the supporting substrate may be polyethylene terephthalate (PET), cyclic olefin copolymer (COC), polyacrylate copolymer (PAC), polymethylmethacrylate (PMMA), polyetheretherketone (PEEK), polyethylenenaphthalate (PEN), polyetherimide (PEI), polyimide (PI), and triacetylcellulose (TAC).
Regarding claim 10, Kang in view of Shuey teaches the flexible film as above for claim 1. Kang further teaches that the pencil hardness was tested under a 1 kg load yielding films with 8H or 9H pencil hardnesses (Kang para 251, Table 1). While this is tested under a heavier load, it would be expected that given it is a higher value than required by the claim that were the film tested under the same 750 g load as claimed that the harness value would continue to be above 6H.
Regarding claim 11, Kang in view of Shuey teaches the flexible film as above for claim 1. Kang further teaches bending around a 1 cm mandrel with the second hard coating facing out, then evaluated for cracks, none of the inventive examples showed cracking (Kang para 249, Table 1). Again, while the test is somewhat different from the test method claimed, as Kang in view of Shuey is the same materials for the monomers and the base substrate, at the same thicknesses the flexible film of Kang in view of Shuey if evaluated at room temperature around a 5 mm mandrel for 100,000 times of flex, it would be expected to have the same crack resistant properties as claimed. As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as .

Response to Arguments
Applicant’s arguments, see Remarks, filed 1/19/21, with respect to the 112(b) rejections have been fully considered and are persuasive.  The 112(b) rejections of claims 1-13 have been withdrawn. 
Applicant's arguments filed 1/19/21 have been fully considered but they are not persuasive.
Applicant provides a summary of the rejection pages 7-8, with arguments appearing to begin on page 8.
Applicant argues on pages 8-9 that one of ordinary skill in the art would not have modified the film of Kang with Shuey to obtain the claimed film with a modulus of elasticity from 400-650 MPa because Shuey on its own teaches a urethane acrylate film with a modulus of elasticity of “at least about 1700 MPa.” 
The Examiner respectfully disagrees and notes that the rejection was not an importation of the urethane acrylate layer of Shuey wholesale into the laminate of Kang. Rather, Shuey was relied upon to teach a modification to Kang’s already-present urethane acrylate component. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant then implies that Kang in view of Shuey and the claimed invention further differ due to at least one layer of Applicant’s invention having three separate, crosslinked, components. It is noted that Kang teaches all three of these components (see Kang para 59-67), with the primary difference being that Kang did not specify the functionality or acrylate equivalents of the urethane acrylate component. Shuey taught urethane acrylates with functionalities of two or more, and acrylate equivalent weights, noting that the multi-functional urethane acrylates may be balanced to yield various properties of the desired layer.
Applicant argues on page 10 and again on page 12 that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., high hardness and crack resistance) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
It is further noted that the laminate of Kang in view of Shuey is the same materials, relative proportions of said materials, and overlaps with the thicknesses, it would therefore be expected to behave in the same manner as the claimed laminate. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), See MPEP 2112.01. Mere recognition of latent properties in the prior art does not render In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).
Applicant argues on pages 10-12 that one of ordinary skill in the art would not have looked to Kang or Shuey and come to the claimed layer thickness, and the claimed ratio of layer thicknesses. Applicant points to preferred embodiments and portion of ranges in both Kang and Shuey in support of this argument. 
The Examiner respectfully disagrees. While it is true that both Kang and Shuey teach that the layers may be thicker than claimed, they both also teach that the layers may be within the claimed thickness, thus establishing a prima facie case of obviousness, see MPEP 2144.05. Additionally, a “reference is not limited to the disclosure of specific working examples.” In re Mills, 470 F.2d 649, 651 (CCPA 1972); see also Susi, 440 F.2d at 446 n.3 (explaining that disclosed examples do not necessarily constitute a teaching away from a reference’s broader disclosure).
In response to Applicant's argument on page 12 that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882.  The examiner can normally be reached on M-Th 9a-6p Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        



/L.B.F/Examiner, Art Unit 1781                                                                                                                                                                                                        3/16/21